DD

Cas 1:19-cv-06886-EK-LB Document 27 Filed 08/06/20 Page 1 of 1 PagelD #: 204

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CONCEPCION FLORES individually and on Case No: 1:19-cv-06886
behalf of all other employees similarly situated

Plaintiff,
NOTICE OF VOLUNTARY DISMISSAL OF

ave ACTION WITHOUT PREJUDICE

ILUNA’S RESTAURANT INC. (LUNA’S
MEXICAN RESTAURANT) ELVIA LUNA
AND IRAIS TELLEZ) jointly and severally.

 

 

NOW, THEREFORE, Plaintiff CONCEPCION FLORES hereby dismiss this action

without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).
Dated: August 6, 2020 MAN LEGAL, P.C.

 

Atto s for Plaintiff,

-|-

 

NOTICE OF VOLUNTARY DISMISSAL OF ACTION WITHOUT PREJUDICE,
